 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, Local400 and Judi Scott and Linda Morgan andRichard L. Christian, Sr. and Ruth Strah. Cases19-CA-12852, 19-CA'-13263, 19-CA-13831,and 19-CA-1389113 December 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 6 March 1984 Administrative Law JudgeClifford H. Anderson issued the attached supple-mental decision. The General Counsel filed excep-tions and a ,supporting brief, and the Respondentfiled cross-exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,' and conclusions2 and to adopt the rec-ommended Order as modified.ORDERThe National Labor Relations Board adopts therecommended Order' of the administrative lawjudge as modified below and orders that the Re-spondent, International Union of Operating Engi-neeri, Local 400, Helena, Montana, its officers,agents, and representatives, shall take the action setforth in the Order as modified.Substitute the following for the line containingthe discriminatee's name and backpay principal."Mary Christian$2,075.00"MEMBER HUNTER, dissenting.Contrary to my colleagues, I would not extendthe Respondent's financial liability to Mary L.Christian beyond 1 April 1982. In my view, theRespondent's contract with Christian expired onContrary to our dissenting colleague's view, continuing the make-whole remedy effectuates the purposes of the Act because Mary Chris-tian's contract was terminated in retaliation for her employee husband'sprotected activity The 30-day cancellation provision and the renewalclause rendered the contract equivalent to a contract for an unlimited du-ration Therefore, the judge correctly found that, because the contractwould not automatically have terminated on the contract's anniversary,the proper consideration for the make-whole remedy was what actionsthe Respondent and Christian would have taken at relevant times Inthese circumstances, the Respondent's burden, which it failed to satisfy,was to show that It would have ended the contract2 In calculating Mary Chnstian's gross earnings for quarter IV of 1981in fn 7, the judge incorrectly computed the amount to be $475 The cor-rect figure is $1425 making the total backpay principal $2075that date and the Respondent Was not thereafterliable for further payments to Christian.As more fully set forth in the judge's decision,on 1 April 1981 the Respondent entered into a con-tract with Mary L. Christian under which she wasto provide cleaning services to the Respondent fora monthly fee of $650. In relevant part, the con-tract provided for a duration of "one year from 1April 1981 until 1 April 1982 at which time thiscontract may be renewed for one year by mutualconsent of the parties." It further provided that"either party may cancel this contract on thirty(30) days written notice. . . ."In late July or early August 1981 the Respondentnotified Christian that it was canceling the cleaningservices contract effective 3 September 1981.About the same time, the Respondent dischargedRichard Christian, Mary L. Christian's husband,from his position as a dispatcher. In the underlyingunfair labor practice proceeding, the Board adopt-ed the judge's conclusions, in the absence of excep-tions, that the Respondent took these actions in re-taliation for Richard Christian's protected concert-ed activities and thereby violated the Act. Accord-ingly, the Board ordered reinstatement of MaryChristian's contract and payment of lost revenuescaused by the Respondent's unlawful cancellationof her contract.'The judge concluded that the Respondent'sbackpay liability to Mary Christian continued at alltimes after cancellation of her contract. In sodoing, he found that the 30-day cancellation provi-sion in the Respondent's contract with Christianrendered it one for an unlimited term and that theRespondent had not met its burden of demonstrat-ing that its contractual relationship with Christianwould have terminated at any time.-I do not agree with the judge's finding that theRespondent's contract with Mary Christian was ofunlimited duration. The plain language of the con-tract established that it terminated on 1 April 1982,absent earlier cancellation on 30 days' writtennotice. Under the circumstances, the Respondent'sliability to Christian should not extend beyond 1April 1982, the date upon which its contractual ob-ligations to Christian ceased. Christian was an inde-pendent contractor and the loss suffered from theRespondent's conduct was the contract rights shepossessed at the time, i.e., a contract expiring 1April 1982. Under the circumstances, the coerciveeffects of the Respondent's conduct will be fullyremedied by requiring that the Respondent makeIt is clear from a review of the Board's original Decision and Order,reported at 265 NLRB 1316 (1982), that the specific terms of the Re-spondent's contract with Mary Christian were not in Issue273 NLRB No. 33 OPERATING ENGINEERS LOCAL 400227Christian whole for these lost contract rights. AsChristian is not an employee entitled to the protec-tion of the Act, I do not find that it is necessary toeffectuation of the Act's purposes to assume thatChristian and the Respondent would have mutuallyagreed to renew their contractual relationship after1 April 1982. Accordingly, I would find the Re-spondent's gross .backpay liability equivalent to thecontractual revenues payable to Mary Christianduring the balance of the contract period ending 1April 1982.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law JudgeOn December 16, 1982, the Board issued a Decision andOrder in the above-captioned case adopting with modifi-cation the May 21, 1982 decision of Administrative LawJudge David G. Heilbrun. The Order as adopted by theBoard, inter aim, ordered Respondent:2. Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer Linda Clark [and others not here rele-vant] . reinstatement to their former positions ofemployment without prejudice to seniority Or otherrights and privileges, or if in any case their formerjob no longer exists, to a substantially equivalentjob, discharging, if necessary, any employee hired inreplacement, and make them whole in the mannerprovided in E W. Woolworth, 90 NLRB 289 andFlorida Steel Corporation, 231 NLRB 651," for anyloss of earning incurred as a result of their beingterminated.(b)Offer Mary Christian ireinstatement of herjanitorial contract and make her whole, includinginterest to be determined in the manner set forth inFlorida Steel Corporation, supra, for any loss of con-tractual revenue she may have incurred as a resultof her contract being terminated." See generally Isis Plumbing ct Heating Co, 138 NLRB 716A dispute having arisen over, first, the amount ofbackpay due Mary Christian and, second, the reinstate-ment of Linda Morgan nee Clark and Mary Christian,Respondent, and, the General Counsel entered into a stip-ulation, quoted in full in the Appendix, infra, and, onJuly 27, 1983, the Regional Director for Region 19 ofthe National Labor Relations Board issued a backpayspecification and notice of hearing which Respondent an-swered on October 13, 1983. I heard the matter in trialon October 25, 1983, in Helena, Montana. Thereafter theGeneral Counsel and Respondent filed postheanng briefsFINDINGS AND CONCLUSIONS•.•Based on the record as a whole, including my observa-tion of the witnesses and their demeanor and the posth-earing briefs of the parties, I make the following findingsand conclusions.I. LINDA,CLARK, NOW MORGANA Facts.William K Burlingame was elected business manager'of Respondent on August 11, 1981. As a result of thatelection, he ultimately took over control of Respondenton October 1, 1981. Assisting him in his campaign werevarious of the discriminatees in the original unfair laborpractice hearing in this matter including Morgan. Soonafter the election and the ballot count which resulted inthe apparent victory of Burlingame, he, his wife, and the'various discriminatees, including Linda Morgan, went toa victory celebration at the Hof-brau restaurant inHelena; Montana. Also present was Mary Fitzpatrick, anelection ally of Burlingame and, as of October 1981, Re-spondent's bookkeeper. Fitzpatrick and Burlingame inspeaking to the various election allies and discriminateesindicated that when the new administration took office,those employees, including Linda Morgan, would havetheir jobs back. Linda Morgan answered that she wasgetting married and moving to Idaho Falls, Idaho. Sheindicated that she might be able to help for "a few daysif we absolutely needed her" but that she was leavingand could not resume her employment.'Sometime later, but before the administration tookpower in October, another social event occurred at TheLocker Room, a bar in Helena. Les McGetrick, whowould be Respondent's business manager in October, ad-dressed various of the discriminatees, including LindaMorgan. He testified, without contradiction, that he toldMorgan "if she wanted her job back it was available.And that she replied she was going to get married andmove to Idaho, and that she would be unable to acceptit."At the orginial hearing in this matter the parties stipu-lated that all discriminatees, except for Morgan, were re-instated as of October ,15 and that she moved from thevicinity.The original trial on the underlying unfair labor prac-tices in this matter occurred on November 19, 1981.Representing the General Counsel were Patrick FDunham and Stephanie Rene Cottrell, the latter counselfor the General Counsel in- the instant litigation. Counselfor Respondent at that time was R. Louis Brown Jr.During the course of the original unfair labor practiceproceeding, counsel for Respondent attempted to askthen witness Linda Morgan if she had been offered rein-statement by Respondent's agent McGetrick. Counsel forthe General Counsel Dunham objected, stating "this goesto a matter that would be proper. in a backpay hearing,but not here." Following record colloquy which made itclear that the General Counsel and Respondent had adispute regarding whether or not an adequate offer of re-instatement had been made to Linda Morgan, the Gener-Mary Fitzpatrick and William Burlingame testified to this meetingMorgan did not Although Burlingame and Fitzpatrick each advanced arather vague recollection of the specific remarks made and although theirmemories do not coincide with precision, It is clear that the offer of rein-statement was made in roughly the terms 'noted above and that LindaMorgan indicated she would be unable to reassume her position becauseof her upcoming marriage and move 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDal Counsel's objection was sustained by the administra-tive law judge with the assurance to counsel for Re-spondent that the litigation of the matter would not beforeclosed if appropriate in a later proceedingThe administrative law judge in his May 21, 1982 deci-sion ordered Linda Morgan, then Clark, be offered rein-statement, as noted supra, and also ordered that all otherdiscriminatees be offered reinstatement including thoseindividuals who the parties had previously stipulatedwere already reinstated. The judge included ni his orderthe following:2(e) Notify the Regional Director, in writing,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.' 7" I recognize that General Counsel has represented all discn-nunatees except for Clark [now Morgan] were reinstated as of Oc-tober 15, and that she had moved from the employing vicinity Inview of unusual circumstances in this case, I nevertheless recom-mend couching reinstatement rights in prospective terms, andwould envision the notification procedure of this paragraph 2 (e)as the vehicle whereby Respondent may finally and formallyvenfy that job restorations are of settled permanence and thatClark could have become re-employed had she so chosen It is par-ttcularly appropriate to fashion this deviation in light of theBoard's newly-announced policy on expunction of disciplinary filereferences See Sterling Sugars, Inc , 261 NLRB No 71Respondent filed no exceptions to the administrativelaw judge's decision and this portion of the Order wasaccepted without modification The Board in ruling onthe judge's decision on the General Counsel's exceptionssubstituted a new notice for that recommended by theadministrative law judge. In each case the followingparagraph of the notice was the same:WE HAVE reinstated' Mary Fitzpatrick, JoyceMcCutcheon, Richard Christian, Ruth Strah, SusanAgostinelli, and Maxine McFarland to their formerpositions of employment without prejudice to se-niority or other rights and privileges previously en-joyed, recognizing too that Linda Clark had such aright to reinstatement before she moved from thisjob area, and WE WILL make them all whole, withinterest, for any losses in pay resulting from theireach being terminated during 1981.B. Positions of the PartiesRespondent argues that in the September 1981 conver-sations, noted supra, Respondent offered Linda Morganreinstatement and that she declined the offers. Thus,argues Respondent, it has no further obligation to offeror reoffer employment to Linda Morgan.The General Counsel argues that the original adminis-trative law judge's decision, which was not excepted toby Respondent and in this regard was adopted in its en-tirety by the Board, is res judicata as to the LindaMorgan matter. Thus, notes the General Counsel, the ad-ministrative law judge specifically ordered Respondentto offer Linda Morgan reinstatement and, it is undisputedthat no offer of reinstatement has been made to her sincethe judge's decision issued.The General Counsel on brief argues that in the under-lying unfair labor practice hearing Respondent aban-doned its "claim and defense" concerning the Morganreinstatement matter and further suggest, at footnote 4,page 5 of her brief, that, since Respondent failed topresent any evidence during the underlying unfair laborpractice proceeding on the issue, an adverse inferenceshould be drawn that such evidence if offered would nothave supported Respondent's contention. Respondentwith some heat argues that it attempted to introduce evi-dence concerning the September 1981 reinstatement con-versation at the original hearing but was precluded fromdoing so as a result of the administrative law judge sus-taining the objection of counsel for the General 'Counselthat such matter should be appropriately raised later in abackpay hearing. Thus, argues counsel for Respondent,the General Counsel is attempting to breach or varyfrom the position taken in the original proceeding inorder to prevent Respondent from now adducing evi-dence on the question.C. Analysis and ConclusionsHaving carefully considered those portions of the tran-script of the original hearing offered by Respondent tosupport its position that it was not allowed to introduceevidence concerning the Morgan reinstatement issue andthe argument of counsel, I am in complete agreementwith counsel for Respondent and reject the factual asser-tions 'of counsel for the General' Counsel on the matter.More specifically, I find that ReSPondent did attempt tointroduce evidence concerning the Morgan reinstatementconversations of September 1981 at the original hearingand that it persisted in doing so until the ultimate andfinal adverse ruling on the General Counsel's objectionby the administrative law judge. Respondent_ at the origi-nal hearing did not abandon its defense and the claims ofcounsel for the General Counsel to the contrary aresimply wrongHaving made this threshold finding, I further find thatthere can be no finding of res judicata or collateral es-toppel which would, in any way, preclude Respondentfrom now raising the September 1981 Morgan reinstate-ment conversations in its own defense. First, the decisionof the Board adopting the underlying administrative lawjudge's decision in this matter simply makes no findingsregarding the question of Morgan's reinstatement.Second, even were this not so, the fact that Respondentwas led to believe that its September- 1981 reinstatementevidence could be ,offered in a backpay hearing and thefact that the administrative law judge sustained the ob-jection of the General Counsel to Respondent's offeringthis evidence, at the original hearing, all require that theevidence properly be considered now. Not to allow_ thepresentation of this evidence now would, I find in com-plete agreement with counsel for Respondent, violateRespondent's fundamental right to due,.process of law bysimply precluding him at each stage in a two-stage pro-ceeding from offering evidence relevant'to his defense bysuggesting that the evidence should , be or should havebeen offered in the other stage of the proceeding.22 I do not take the General Counsel's argument regarding reinstate-ment of Linda Morgan to go so far as to suggest, if I find that Morgan'Continued OPERATING ENGINEERS LOCAL 400229'Turning to the evidence regarding the reinstatementoffer, the General Counsel argues that Assistant BusinessManager Les McGetrick's statement to MorgUn "if shewanted her job back, it was available" is no more thanan inquiry as to Morgan's desire for a job. The GeneralCounsel further argues that the offer was without specif-ics regarding terms and conditions of employment. TheBoard had occasion to consider an offer somewhat simi-lar - to the instant case. In American Enterprises, 200NLRB 114 (1972), the Board considered the followingjob offer: "We are inquiring as to whether or not youwill be interested in returning to work for us. We willhold the job open until Monday, August 31, 1970." WithBoard approval, the administrative law judge undertookthe following analysis at 115:In his brief, the General Counsel correctly statesthat a discriminatee is entitled to a specific and un-equivocal offer of reinstatement; and that-a mere in-quiry concerning his interest in returning • to workdoes not constitute such an offer. Rea TruckingCompany, Inc , 176 NLRB No. 67; •Barr PackingCompany, 82 NLRB I. I do not agree with his con-tention that the August 25 letters were at most a"careful" query concerning the dischargees' possibleinterest to some "undescribed" job unaccompaniedby a specific offer of reinstatement. If is true that' taken alone, the first paragraph would not meet theapplicable .test. -A reasonable interpretation of thefirst sentence of the second paragraph, however,was that Respondent was holding open the dis-chargees' jobs for them: Admittedly, the offer tohold "the" jobs for the dischargees was not themost felicitous choice of language; and unquestion-ably, an offer to the dischargees to hold "your" jobsopen would have been preferable. But -as stated inCentac Corp., 179 NLRB 313 at 322, "If the menhad doubt, they could have inquired."My, decision in this matter is reinforced by the largercontext of events in which the job offer was made toLinda Morgan. Morgan, along with other discriminatees,had supported the election campaign of Burlingame. Thereinstatement offers were made to the discriminatees fol-lowing his successful election but before his installationas an official of Respondent. Thus the relationship ofBurlingame and his political allies to the discriminateesincluding Morgan at that time, is different from the oftenadversarial relationship between an employer and a dis-criminatee seeking reinstatement. Further, although theevidence is hardly specific or crystal clear, it was appar-ently well known at the time of these conversations thatMorgan was soon to marry and leave the area. Indeed, inher conversations she made it clear that, while she couldassist Respondent's agents for a short time, she could nothad been offered and declined reinstatement in September 1981, that asecond offer of reinstatement is required by the judge's Order _While thisis an arguable construction of the judge's Order, in light of the fact thathe ordered Respondent to offer reinStatement to other discrimmateeswho had already been reinstated, an examination of the notice in the casemakes It clear that no additional reinstatement offer is required for em-ployees who had already been reinstatedaccept any employment offers. Thus, under these cir-cumstances, and on the basis of the authority cited, I findRespondent's reinstatement-offers to be sufficient to meetBoard requirements I further find Morgan's 'immediateand unequivocal declination of those offers has ended allreinstatement rights she had under the Board's Order.3Accordingly, having found it appropriate to considerthe evidence adduced by Respondent at the hearing con-cerning its purported offers of reinstatement to Morganand having found that this evidence supports a findingthat good faith offers of reinstatement were made anddeclined, I find that there are no further reinstatementrights remaining to Linda Morgan. I shall therefore dis-miss this portion of the backpay specificationII. MARY CHRISTIAN. A. FactsOn -April '1, 1981, Respondent and Mary L. Christianentered into a contract whereby Christian agreed to pro-vide cleaning services for Respondent in exchange for$650 per month. The contract contained the followingprovisions:SECTION 3.2.It is Mutually agreed between [Respondent]and [Christian] that the duration of this contractshall-be one year from April 1, 1981 until April 1,1982, at which time this contract may be . re-newed for one year by mutual consent of the par-ties.3.It is further mutually agreed that either partymay cancel this contract on thirty (30) days writ-ten notice to the other party.As found by the Board in the initial unfair labor prac-tice litigation, sometime in the last week of July throughthe first week of August 1981, Christian received a letterfrom Respondent terminating her contract for "economicreasons" with the added advice that effective September3, 1981, the service would be provided "in house."Apparently, Respondent provided these services withits own staff until early October 1981 Then the Burlin-game administration determined bids for cleaning serv-ices should be solicited. Mary Fitzpatrick, the officemanager,' was authorized to solicit and consider suchbids. There is no dispute and I find that Fitzpatrick spe-cifically asked Les McGetrick whether Mary Christianshould be contacted regarding the cleaning contract andthat McGetrick told Fitzpatrick ,that because MaryChristian's husband was working for Respondent and be-cause the Burlingame administration's policy was not toemploy husbands and wives, that Christian should not besolicited.4 On October 9, 1981, Respondent contracted3 While It is true that the offer was not by its terms open for a specificperiod of time, Morgan's declination was immediate and unequivocal andclearly not influenced by the lack of an opportunity to consider the offerSee, e g, Morro Motors Limited, 216 NLRB 192 fn 3 (1975)4 Richard Christian, husband of Mary Chnstian, a discruninatee in theunderlying case, was reinstated in October but left Respondent's employby early or mid-December 1981 230DECISIONS OFi,NATIONAL LABOR RELATIONS BOARDfor certain cleaning services, not identical to those, con-tracted to by Christian; with an independent cleaningcontractor. •The contract entered, into provided , for apayment of $300 per month and contained ,the followingclause:SECTION 9. DURATION OF AGREEMENTThis agreement, .which commences as of its effec-tive date, all prior- agreements written or oral, be-: tween the parties - concerning the same serviceshaving terminated, shall become effective on Octo-ber 14;- 1981, and shall .continue thereafter for oneyear, subject to renegotiation of the. terms hereofunless terminated by either party on thirty (30) dayswritten notice to the other. In the event the partiesintend to continue the contract past its first year oranniversary date, the party shall give written noticewithin thirty (30) days of the date of termination oftheir intention to extend the contract and renegoti-ate its terms'.Insofar as the record "refleets this contract has been car-,ried forward to -date without change in its terms or therate of remuneration.The hearing in the underlying unfair labor practiceproceeding was held on November 19, 1981. The admin-istrative law judge's decision issued on' May: 21, 1982,and, as noted supra, did not include a remedy for theMary Christian contract cancellation. The Board's deci-sion, issued on December 16, 1982, and sustaining theGeneral Counsel's exceptions to the decision below,added the previously quoted portion of the Order withrespect to Christian. Thereafter, on June 28 and July 18,1983, respectively, Respondent and the General _Counselentered into the stipulation quoted in, the AppendixB. Analysis and Conclusions1. Preliminary arguments- Respondent makes several initial. arguments attacking,the Board's Order as to, Christian. ThusThus on brief counselfor Respondent challenges the hearing in the underlyingproceeding as follows:Local 400 was never-faced with a clear statement of,the "charges" with respect to Mary Christian, neverprovided the opportunity to fully defend regardingthe unfair labor practice charge implicating .MaryChristian's contract, and has been left throughoutthis proceeding in a_deficient posture in terms of itsability to defend on the issues There was simply nonotice, no specific' charges, no clear right of con-frontatien, and no due process Opportunity todefend.Insofar as Respondent is seeking to attack the 'validity orpropriety of the underlying unfair labor practice pro-ceeding, Respondent should have (I) taken those argu-"5 At the hearing counsel fOi-Respondent moved that I dismiss thebackpay specification as to . Chnstian because she was not a ChargingParty in the underlying proceeding I denied that motion at the hearingas without support in reason or precedent and reaffirm that ruling herements to the Board on brief in opposition to the GeneralCounsel's exceptions, (2) filed •a motion for reconsider-ation of the Board's decision; or (3) initiated an actionwith the United States Court of Appeals seeking reviewof the Board's decision. Respondent undertook none ofthe above and further -entered into a stipulation with theGeneral Counsel which contains the following sentence:In the event judicial proceedings are thereafter nec-essary to' enforce or - review the Board's backpay., and reinstatement determinations, the only issues- before the Court will be the validity of the backpay• • computation and the reinstatement issues, as Re-' †spondent concedes that in all respect the Board'sDecision and Order of December 16, 1982, is validand proper..Thus, in agreement with the-General Counsel, I find theunderlying unfair labor practice decision in this matter isres judicata and not subject to attack on the groundsquoted supra. -,Respondent also argues that certain facts peculiar tothe instant Case should be considered to reduce anyaward to Christian. Thus, counsel for Respondent argueson brief that any recovery herein should commence onthe date of the Board's Order rather than earlier. In sup-port of' its argument, counsel cites Board cases issuingbefore A.B. W Products, 137 NLRB 25, 31 (1962), as wellas circuit court authority for the proposition 'that, wherea Board Order reverses an administrative law judge's dis-missal of'an allegation, the remedy should be prospectiveonly. Respondent is aware that the earlier, Board positionfavorable to him was reversed and is-no longer, currentlaw. Counsel argues however that the Board still admitsthat 'special -circumstances may warrant reduction of thetraditional remedies, citing Ferrell-Hicks Chevrolet v.NLRB,' 357. F.2d 822 (D.C..Cir. 1966). I have consideredcounsel for- 'Respondent's argument and cases cited insupport thereof, 'and conclude that there is no basis onthis record for a tolling of the ordered remedy for par-ticular times. Accordingly, I shall deny Respondent'smotion in this respect..2. The'contract to November 15, 1981 - .Given 'earlier rejection of Respondent's arguments,challenging the reach , of the Board's Order; it followsthat Christian shall be 'made whole from the commence-ment of the backpay period until the disputed Octoberevents discussed infra."_'3 The October eventsThere is_no dispute that in October 1981 Respondent'sagents sought to obtain contractual cleaning servicesfrom an independent contractor and, by , contract datedOctober 14, 1981, procured cleaning services at $300 permonth. The parties also stipulated that Respondent atthis time was under extreme financial duress. Further therecoid contains .uncontradicted testimony that Respond-ent declined to contact Mary Christian regarding acleaning services contract because Respondent's agentsin the, new administration wished to institute a "no hus-band and wife" hiring policy., OPERATING ENGINEERS LOCAL 400231From these facts Respondent argues that the make-whole period for Christian should terminate as of the as-sumption of the new contract.6 Respondent furtherargues that,, even were Christian's make-whole periodnot terminated as of Respondent's negotiation of the newcentract, that Christian's period should end as of the ex-piration Of her contract on April 1, 1982. This is so, Re-spondent argues, because it is clear that Christian's con-tract would not have been renewed at that time becauseof the economic necessities which pressed RespOndent toaccept the lower rate offered'by the new contractor.The General Counsel argues that the obligation of Re-spondent to Christian continues unabated at $650 amonth throughout the backpay period irrespective of Re-spondent's new contract entered under necessity or no,and irrespective of the Christian contract's 30 day termi-nation clause, 1-year expiration clause or renewal clause.The initial dispute between the parties may be resolvedby consideration of the terms of Christian's contract withRespondent. The contract by its terms is of 1-year dura-tion with a 1-year renewal Option by mutual consent.,The contract is subject to cancellation by either party on30-day written notice. Contrary to the argument of theGeneral Counsel, and in agreement with Respondent, Iview the 30-day cancellation clause as rendering the con-tract susceptible to cancellation before the conclusion ofits first year Further, in agreement with the GeneralCounsel and in rejection of Respondent's argument, Ifind that the 30-day provision renders the contract, forpurposes of this analysis, equivalent to a contract for anunlimited term. Thus, I do not find the contract wouldof necessity by its terms automatically have been can-celled after 1 year or 2 years. Thus, in considering themake whole order, I do not find the first or second anni-versary of the contract's execution significant. Rather, Iwill consider what actions Respondent and Christianwould have taken at relevant times, given the burdensand presumptions applicable to backpay specifications.An administrative law judge; is obligated to determinethe most accurate method of determining backpay. J. S.Alberici Construction Co., 249 NLRB 751 (1980); Ameri-can Mfg. Co. of Texas, 167 NLRB 520 (1967) Coupledwith this obligation however is the ,fundamental notionthat uncertainties will be assessed against the wrongdoer.NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d 569(5th Cir. 1966). Returning to the October 1981 actions ofRespondent in negotiating a substantially less expensivecleaning contract, I find, even assigning the burden onthis aspect of the case to Respondent, that the economicnecessities pressing upon- Respondent at that time wouldhave required renegotiation even if the Christian con-tract had never been illegally breached. Thus I find that,even if Christian had been continuing satisfactory clean-ing services as of that time, Respondent under the pressof economic necessity would have sought to renegotiatethe contract and would have offered Christian no morethan $300 a month for her cleaning services thereafter,6 While counsel for Respondent was not specific as to the proposedcutoff date, since the Christian contract contained a 30-day cancellationprovision, and assuming the date of the contract with the new cleaner istaken as the decision date, the cutoff date advocated is assumed to be No-vember 15, 1981i.e , after November 15, 1981. Thus I am in agreementwith Respondent that the _dollar sums properly accruingto Christian under the Order after ,November 15, 1981,accrue at a maximum rate of $300 per ,month.4 The duration of Respondent's obligation toChristianRespondent contends that because of the nepotismpolicy instituted by the new administration, Mary Chris-tian would not have been retained but rather would havebeen terminated as an independent contractor in October1981 when the new administration took office. I rejectthis argument for several reasons. First there is insuffi-cient evidence that the antinepotism policy was benignlyarrived at. Second I have grave doubts as to whether ornot even a benignly arrived at antinepotism policy couldbe applied in the middle of a running backpay period todischarge Respondent's obligation under the Board'sOrder to offer Christian reinstatement. Third, and on thefacts of this case most importantly, I am not satisfied thatan antinepotism policy on this record would have result-ed in termination' of Christian's contract. Respondentbears the burden of establishing the merits of this assert-ed defense. Why should Richard Christian rather thanMary Christian have been reinstated if only one couldbe? Furthermore the record is clear that Richard Chris-tian was reinstated for a brief period ending in December1981 There is no recOrd evidence to indicate when itbecame clear that Richard Christian was leaving, afterwhich it was possible under any interpretation of Re-spondent's asserted antinepotism rule to reinstate hiswife's contract Considering all of the above I find theasserted antinepotism rule of Respondent, apparently ini-tiated for the first time in October 1981, to be of noforce and effect to defeat the Board's Order with respectto Mary Christian or to diminish the amounts necessaryto make her whole.The second argument Respondent offers in support ofits contention that Mary Christian's contract should haveterminated when the new contract was entered into isthe assumption, implicit in Respondent's argument, thatMary Christian would not have continued as a contrac-tor for Respondent at $300 per month. It is this assump-tion, about which there is no evidence in the record,which must fall -to the teaching of Miami Coca-Cola Bot-tling Co., supra. It is uncertain whether or not MaryChristian would have accepted the lower monthly clean-ing rate in late 1981. The record is completely withoutdirect evidence regarding the question one way or theother. The question is of necessity speculative and notsusceptible to certain resolution. This is so of course be-cause Respondent consciously decided not to offer thenew rate to her In such circumstances of uncertainty thefacts will be assessed against the wrongdoer, here 'Re-spondent, whose illegal actions in terminating the con-tract with Christian and whose later refusal to offer herthe lower rate made it impossible to ascertain whether ornot Christian would have in fact continued working forRespondent at the substantially lower rate. Thus, I find,while effective November 15, 1981, Respondent's obliga- GROSSEARN-INGSYEAR1981TER232DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to Mary Christian reduced from $650 to $300 permonth, that obligation continued thereafter.As I have earlier determined that the 1-year expirationof the contract and the expiration of the second 1-yearrenewal period do not operate to cancel Mary Christian'scontract with- Respondent, it follows that I examine therecord evidence to determine if Respondent would havecontinued to use cleaning services through the backpayperiod. It is clear that a contract was entered into be-tween Respondent and the second contract cleaner,Bompart Cleaning Service. There is no record evidencethat the contract was ever cancelled or modified. Theburden in this aspect of the case is on Respondent. I findtherefore that the $300 per month fee continued to bepaid at all times relevant to this proceeding, i.e., throughthe backpay period ending in June 1983. I further findthat Christian is due that sum and that such an, amountwill continue to. accrue on a monthly basis pursuant tothe Board's Order unless and until Christian is offered acleaning contract on equal terms. Thus this obligationcontinued through the second quarter of 1983, the end ofthe period at issue herein. Respondent's obligationsthereafter will be resolved as necessary in subsequentproceedings and will not be adressed here.5. Calculation of amounts owing'Using the above findings to determine gross earningsand taking the undisputed interim earnings cOntamed inthe backpay specification, the following chart establishesthe amounts due and owing to Mary Christian withoutinterest.' As noted supra, additional amounts which mayaccrue for later quarters are not addressed in thi• pro-ceeding.†INTERIMEARNINGS1981III$650$650IV?47547519821900$972-0-II9001177-0-oIII9001416-0-oIV9001785-0-o1983I9001278-0-oII9001859-0-0- Total Backpay Principal$1125'$11257 Calculated as follows$650 per month October-November 15$300 per month November 16-December 31ORDEROn the basis of the foregoing and pursuant to Section10(c) of the Act, I recommend the following9 4IT IS HEREBY ORDERED that Respondent, InternationalUnion of Operating Engineers, Local 400, its successorsor assigns, shall forthwith pay to Mary Christian theamount listed after her name, plus interest to be comput-ed in the manner set forth in Florida Steel Corp., 231NLRB 651 (1977), and Olympic Medical Corp., 250NLRB 146 (1980),9 less tax withholding required bystate and Federal lawsMary Christian$1,125.008 If no exceptions are filed as provided by,Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses9 See generally Isis Plumbing Go, 138 NLRB 716 (1962) The specifica-tion by calendar quarter as set forth supra shall be used for purposes ofinterest calculationAPPENDIXSTIPULATION.The following matters are stipulated by and betweencounsel for Respondent, and the General Counsel for theNational Labor Relations Board:1.Respondent has no objection to the Board's Deci-sion and Order of December 16, 1982,2.Respondent has not been able to reach agreementwith the General Counsel as to reinstatement issues con-cerning Linda Morgan and Mary Christian, nor as to theamount of backpay due Mary Christian under the termsof said Decision and Order;3.The Regional Director for Region 19 may issue anorder setting a date for hearing before an AdministrativeLaw Judge to determine the amount of backpay due andthe issues of reinstatement in this case; with the under-standing that Respondent reserves the right to assert, asan affirmative defense at the backpay proceeding, thatcircumstances would have caused the Respondent not torenew Mary Christian's janitorial contract after April 1,1982; notwithstanding the unfair labor practice wasfound t6 have been committed,4.Following the decision of the Administrative LawJudge issued after such hearing, the matter will be sub-ject to review in due course by the Board In the eventjudicial proceedings are thereafter necessary to enforceor to review the' Board's backpay and reinstatement de-terminations, the only issue before the court will be thevalidity of the backpay computation and the reinstate-ment issues, as Respondent concedes that in all respectsthe Board's Decision and Order of December 16, 1982, isvalid and proper.NETBACKPA YDUE